Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 1 of 26 Page ID #:1



  1    Peter J. Woo (SBN 306083)
         pwoo@goldbergsegalla.com
  2    David Y. Choi (SBN 263917)
         dchoi@goldbergsegalla.com
  3    Goldberg Segalla LLP
       777 S. Figueroa Street, Suite 2000
  4    Los Angeles, CA 90017
       Mailing Address:
  5    P. O. Box 17220
       Los Angeles, CA 90017
  6    Telephone: 213.415.7200
       Facsimile: 213.415.7299
  7
       Attorneys for Plaintiff ParkerVision, Inc.
  8
  9                         UNITED STATES DISTRICT COURT
 10                       CENTRAL DISTRICT OF CALIFORNIA
 11    PARKERVISION, INC.,                          Case No.
 12                                Plaintiff,
 13          v                                      COMPLAINT FOR PATENT
 14    TCL TECHNOLOGY GROUP CORP. INFRINGEMENT
 15    and TTE TECHNOLOGY, INC.,
 16                             Defendants.         JURY TRIAL DEMANDED

 17
 18
 19         Plaintiff ParkerVision, Inc. (“ParkerVision”), by and through its undersigned
 20   counsel, files this Complaint against Defendants TCL Technology Group Corp.
 21   and TTE Technology, Inc. (collectively, “TCL”) for patent infringement of United
 22   States Patent Nos. 6,049,706; 6,266,518; 6,580,902; 7,110,444; 7,292,835;
 23   8,588,725; 8,660,513; 9,118,528; 9,246,736 and 9,444,673 (the “patents-in-suit”)
 24   (Exhibits 1-10) and alleges as follows:
 25                             NATURE OF THE ACTION
 26         1.     This is an action for patent infringement arising under the patent laws
 27   of the United States, 35 U.S.C. §§ 1 et seq.
 28   ///


                              COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 2 of 26 Page ID #:2



  1                                             PARTIES
  2          2.     Plaintiff ParkerVision is a Florida corporation with its principal place
  3   of business at 9446 Philips Highway, Jacksonville, Florida 32256.
  4          3.     On information and belief, TCL Technology Group Corp. (f/k/a TCL
  5   Corporation) (“TCL Group”) is a foreign corporation duly organized under the
  6   laws of the People’s Republic of China with a principal place of business located at
  7   22/F, TCL Technology Bldg., No. 17, Huifeng 3rd Rd., Zhongkai Hi-Tech
  8   Development District, Huizhou, Guangdong, 516000 China. On information and
  9   belief, TCL Group is a parent of Defendant TTE Technology, Inc.
 10          4.     On information and belief, Defendant TTE Technology, Inc. (d/b/a
 11   TCL North America and TCL USA) (“TCL USA”) is a Delaware corporation with
 12   its principal place of business at 1860 Compton Avenue, Corona, California 92881.
 13          5.     On information and belief, Defendants act in concert to design,
 14   manufacture, sell, offer for sale, import, distribute, advertise, and/or otherwise
 15   promote the accused infringing products in the United States, the State of
 16   California, and this judicial district.
 17                             JURISDICTION AND VENUE
 18          6.     This Court has jurisdiction over the subject matter of this action
 19   pursuant to 28 U.S.C. §§ 1331 and 1338(a) because the action arises under the
 20   patent laws of the United States, 35 U.S.C. §§ 1 et seq.
 21          7.     TCL is subject to this Court’s personal jurisdiction in accordance
 22   with due process and/or the California Long-Arm Statute, California Code of Civil
 23   Procedure § 410.10.
 24          8.     This Court has personal jurisdiction over TCL because TCL has
 25   sufficient minimum contacts with this forum as a result of business conducted
 26   within the State of California and this judicial district. In particular, this Court has
 27   personal jurisdiction over TCL because, inter alia, TCL, on information and belief,
 28   has substantial, continuous, and systematic business contacts in this judicial

                                                   2
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 3 of 26 Page ID #:3



  1   district, and derives substantial revenue from goods provided to individuals in this
  2   judicial district.
  3          9.     TCL has purposefully availed itself of the privileges of conducting
  4   business within this judicial district, has established sufficient minimum contacts
  5   with this judicial district such that it should reasonably and fairly anticipate being
  6   hauled into court in this judicial district, has purposefully directed activities at
  7   residents of this judicial district, and at least a portion of the patent infringement
  8   claims alleged in this Complaint arise out of or are related to one or more of the
  9   foregoing activities.
 10          10.    This Court has personal jurisdiction over TCL because TCL (directly
 11   and/or through its subsidiaries, affiliates, or intermediaries) has committed and
 12   continues to commit acts of infringement in this judicial district in violation of at
 13   least 35 U.S.C. § 271(a). In particular, on information and belief, TCL uses, sells,
 14   offers for sale, imports, advertises, and/or otherwise promotes infringing products
 15   in the United States, the State of California, and this judicial district.
 16          11.    Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b) –
 17   (d) and/or 1400(b). TCL is registered to do business in the State of California,
 18   maintains a regular and established place of business within this judicial district,
 19   and has committed acts of infringement in this judicial district.
 20                                      BACKGROUND
 21          12.    In 1989, Jeff Parker and David Sorrells started ParkerVision in
 22   Jacksonville, Florida. Through the mid-1990s, ParkerVision focused on developing
 23   commercial video cameras, e.g., for television broadcasts. The cameras used radio
 24   frequency (RF) technology to automatically track the camera’s subject.
 25          13.    When developing consumer video cameras, however, ParkerVision,
 26   encountered a problem – the power and battery requirements for RF
 27   communications made a cost effective, consumer-sized product impractical. So,
 28   Mr. Sorrels and ParkerVision’s engineering team began researching ways to solve

                                                  3
                               COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 4 of 26 Page ID #:4



  1   this problem.
  2         14.    At the time, a decade’s-old RF technology called super-heterodyne
  3   dominated the consumer products industry. But this technology was not without its
  4   own problems – the circuity was large and required significant power.
  5         15.    From 1995 through 1998, ParkerVision engineers developed an
  6   innovative method of RF direct conversion by a process of sampling a RF carrier
  7   signal and transferring energy to create a down-converted baseband signal.
  8         16.    After creating prototype chips and conducting tests, ParkerVision
  9   soon realized that its technology led to improved RF receiver performance, lower
 10   power consumption, reduced size and integration benefits. In other words, RF
 11   receivers could be built smaller, cheaper and with greater improved performance.
 12         17.    ParkerVision’s innovations did not stop there. ParkerVision went on
 13   to develop additional RF down-conversion technologies, RF up-conversion
 14   technologies and other related direct-conversion technologies. ParkerVision also
 15   developed complementary wireless communications technologies that involved
 16   interactions, processes, and controls between the baseband processor and the
 17   transceiver, which improved and enhanced the operation of transceivers that
 18   incorporate ParkerVision’s down-converter and up-converter technologies. To
 19   date, ParkerVision has been granted over 200 patents related to its innovations
 20   including, the patents-in-suit.
 21         18.    ParkerVision’s technology helped make today’s wireless devices,
 22   such as televisions, a reality by enabling RF chips used in these devices to be
 23   smaller, cheaper, and more efficient, and with higher performance.
 24                                           TCL
 25         19.    TLC Group is a Chinese multinational electronics company
 26   headquartered in Huizhou, Guangdong Province, China. On information and belief,
 27   TCL USA is the United States subsidiary of TCL Group.
 28         20.    On information and belief, since 2014, TCL USA (or those acting on

                                                4
                               COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 5 of 26 Page ID #:5



  1   its behalf) has made, used, sold, offered for sale and/or imported televisions (“TCL
  2   Products”) in/into the United States. https://www.tclusa.com/about-us/press-
  3   releases/tcl-celebrates-five-years; https://www.tclusa.com/products.
  4         21.    TCL Products can be purchased through retailers throughout the
  5   United States including, without limitation, Best Buy, Target, Walmart, Costco, BJ
  6   Wholesale, B&H and PC Richards & Sons.
  7         22.    On information and belief, as of 2019, TCL was the second largest
  8   brand of smart televisions in the United States. https://www.tclusa.com/about-
  9   us/press-releases/tcl-celebrates-five-years.
 10         23.    TCL Products include modules (e.g., WCOHR2601) containing Wi-Fi
 11   chips including, without limitation, Realtek RT8812BU (each a “TCL Chip”;
 12   collectively, the “TCL Chips”). TCL Chips provide wireless connectivity for TCL
 13   Products.
 14         24.    Below are images from a TCL television model no. 43S425 purchased
 15   from Best Buy.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                5
                               COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 6 of 26 Page ID #:6



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19        25.   TCL Products include, without limitation, the televisions set forth
 20   below.
 21
 22   TV Model No.                           FCC ID

 23   65S427                                 W8U65S427

 24   43S423                                 W8U43S423

 25   55S426                                 W8U55S426

 26   75Q825                                 W8U75Q825

 27   65R625                                 W8U65R625

 28

                                             6
                            COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 7 of 26 Page ID #:7



  1   55S427                              W8U55S427
  2   55R625                              W8U55R625
  3   43S525                              W8U43S525
  4   65S525                              W8U65S525
  5   55S525                              W8U55S525
  6   55S423                              W8U55S423
  7   43S421                              W8U43S421
  8   50S525                              W8U50S525
  9   50S423                              W8U50S423
 10
      65S423                              W8U65S423
 11
      75S425                              W8U75S425
 12
      75R615                              W8U75R615
 13
      32S301                              W8U32S301
 14
      55S421                              W8U55S421
 15
      32S325                              W8U32S325
 16
      49S325                              W8U49S325
 17
      43S325                              W8U43S325
 18
      40S325                              W8U40S325
 19
      32S327                              W8U32S327
 20
      32S425                              W8U43S425
 21
 22   50S425                              W8U50S425

 23   49S425                              W8U49S425

 24   32S321                              W8U32S321

 25   65S425                              W8U65S425

 26   55S425                              W8U55S425

 27   49S403                              W8U49S403

 28

                                           7
                           COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 8 of 26 Page ID #:8



  1   65S401                                    W8U65S401
  2   43S403                                    W8U43S403
  3   55S401                                    W8U55S401
  4   65S517                                    W8U65S517
  5   55S517                                    W8U55S517
  6   65R613                                    W8U65R613
  7   55R613                                    W8U55R613
  8   49S517                                    W8U49S517
  9
      43S517                                    W8U43S517
 10
      75C807                                    W8U75C807
 11
      49S303                                    W8U49S303
 12
      43S303                                    W8U43S303
 13
      40S303                                    W8U40S303
 14
      28S303                                    W8U28S303
 15
      32S303                                    W8U32S303
 16
      55C807                                    W8U55C807
 17
      65C807                                    W8U65C807
 18
 19                             THE ASSERTED PATENTS
 20                          United States Patent No. 6,049,706
 21         26.    On April 11, 2000, the United States Patent and Trademark Office
 22   duly and legally issued United States Patent No. 6,049,706 (“the ’706 patent”)
 23   entitled “Integrated Frequency Translation and Selectivity” to inventor Robert W.
 24   Cook et al. A true and correct copy of the ’706 patent is attached as Exhibit 1.
 25         27.    The ’706 patent is presumed valid under 35 U.S.C. § 282.
 26         28.    ParkerVision owns all rights, title, and interest in the ’706 patent.
 27   ///
 28   ///

                                                8
                              COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 9 of 26 Page ID #:9



  1                          United States Patent No. 6,266,518
  2         29.    On July 24, 2001, the United States Patent and Trademark Office duly
  3   and legally issued United States Patent No. 6,266,518 (“the ’518 patent”) entitled
  4   “Method and System for Down-Converting Electromagnetic Signals by Sampling
  5   and Integrating Over Apertures” to inventor David F. Sorrells et al. A true and
  6   correct copy of the ’518 patent is attached as Exhibit 2.
  7         30.    The ’518 patent is presumed valid under 35 U.S.C. § 282.
  8         31.    ParkerVision owns all rights, title, and interest in the ’518 patent.
  9                          United States Patent No. 6,580,902
 10         32.    On June 17, 2003, the United States Patent and Trademark Office
 11   duly and legally issued United States Patent No. 6,580,902 (“the ’902 patent”)
 12   entitled “Frequency Translation Using Optimized Switch Structures” to inventor
 13   David F. Sorrells et al. A true and correct copy of the ’902 patent is attached as
 14   Exhibit 3.
 15         33.    The ’902 patent is presumed valid under 35 U.S.C. § 282.
 16         34.    ParkerVision owns all rights, title, and interest in the ’902 patent.
 17                          United States Patent No. 7,110,444
 18         35.    On September 19, 2006, the United States Patent and Trademark
 19   Office duly and legally issued United States Patent No. 7,110,444 (“the ’444
 20   patent”) entitled “Wireless Local Area Network (WLAN) Using Universal
 21   Frequency Translation Technology Including Multi-Phase Embodiments and
 22   Circuit Implementations” to inventor David F. Sorrells et al. A true and correct
 23   copy of the ’444 patent is attached as Exhibit 4.
 24         36.    The ’444 patent is presumed valid under 35 U.S.C. § 282.
 25         37.    ParkerVision owns all rights, title, and interest in the ’444 patent.
 26                          United States Patent No. 7,292,835
 27         38.    On November 6, 2007, the United States Patent and Trademark Office
 28   duly and legally issued United States Patent No. 7,292,835 (“the ’835 patent”)

                                                9
                              COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 10 of 26 Page ID #:10



   1   entitled “Wireless and Wired Cable Modem Applications of Universal Frequency
   2   Translation Technology” to inventor David F. Sorrells et al. A true and correct
   3   copy of the ’835 patent is attached as Exhibit 5.
   4         39.    The ’835 patent is presumed valid under 35 U.S.C. § 282.
   5         40.    ParkerVision owns all rights, title, and interest in the ’835 patent.
   6                          United States Patent No. 8,588,725
   7         41.    On November 19, 2013, the United States Patent and Trademark
   8   Office duly and legally issued United States Patent No. 8,588,725 (“the ’725
   9   patent”) entitled “Apparatus, System, and Method For Down Converting and Up-
  10   Converting Electromagnetic Signals” to inventor David F. Sorrells et al. A true and
  11   correct copy of the ’725 patent is attached as Exhibit 6.
  12         42.    The ’725 patent is presumed valid under 35 U.S.C. § 282.
  13         43.    ParkerVision owns all rights, title, and interest in the ’725 patent.
  14                          United States Patent No. 8,660,513
  15         44.    On February 25, 2014, the United States Patent and Trademark Office
  16   duly and legally issued United States Patent No. 8,660,513 (“the ’513 patent”)
  17   entitled “Method and System for Down-Converting an Electromagnetic Signal, and
  18   Transforms for Same, and Aperture Relationships” to inventor David F. Sorrells et
  19   al. A true and correct copy of the ’513 patent is attached as Exhibit 7.
  20         45.    The ’513 patent is presumed valid under 35 U.S.C. § 282.
  21         46.    ParkerVision owns all rights, title, and interest in the ’513 patent.
  22                          United States Patent No. 9,118,528
  23         47.    On August 25, 2015, the United States Patent and Trademark Office
  24   duly and legally issued United States Patent No. 9,118,528 (“the ’528 patent”)
  25   entitled “Method and System for Down-Converting an Electromagnetic Signal, and
  26   Transforms for Same, and Aperture Relationships” to inventor David F. Sorrells et
  27   al. A true and correct copy of the ’528 patent is attached as Exhibit 8.
  28         48.    The ’528 patent is presumed valid under 35 U.S.C. § 282.

                                                 10
                               COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 11 of 26 Page ID #:11



   1         49.      ParkerVision owns all rights, title, and interest in the ’528 patent.
   2                            United States Patent No. 9,246,736
   3         50.      On January 26, 2016, the United States Patent and Trademark Office
   4   duly and legally issued United States Patent No. 9,246,736 (“the ’736 patent”)
   5   entitled “Method and System for Down-Converting an Electromagnetic Signal” to
   6   inventor David F. Sorrells et al. A true and correct copy of the ’736 patent is
   7   attached as Exhibit 9.
   8         51.      The ’736 patent is presumed valid under 35 U.S.C. § 282.
   9         52.      ParkerVision owns all rights, title, and interest in the ’736 patent.
  10                            United States Patent No. 9,444,673
  11         53.      On September 13, 2016, the United States Patent and Trademark
  12   Office duly and legally issued United States Patent No. 9,444,673 (“the ’673
  13   patent”) entitled “Methods and Systems for Down-Converting a Signal Using a
  14   Complementary Transistor Structure” to inventor David F. Sorrells et al. A true
  15   and correct copy of the ’673 patent is attached as Exhibit 10.
  16         54.      The ’673 patent is presumed valid under 35 U.S.C. § 282.
  17         55.      ParkerVision owns all rights, title, and interest in the ’673 patent.
  18                                  CLAIMS FOR RELIEF
  19             COUNT I - Infringement of United States Patent No. 6,049,706
  20         56.      The allegations set forth above are re-alleged and incorporated by
  21   reference as if they were set forth fully here.
  22         57.      TCL directly infringes (literally and/or under the doctrine of
  23   equivalents) the ’706 patent by making, using, selling, offering for sale, and/or
  24   importing in/into the United States products covered by at least claim 1 of the ’706
  25   patent.
  26         58.      TCL products that infringe one or more claims of the ’706 patent
  27   include, but are not limited to, the TCL Products and any other TCL audio/visual
  28   device that is capable of filtering and down-converting a higher-frequency signal to

                                                   11
                                 COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 12 of 26 Page ID #:12



   1   a lower-frequency signal as claimed in the ’706 patent.
   2         59.      Each TCL Chip is/includes an apparatus for filtering and down-
   3   converting (e.g., a higher frequency RF signal to a lower frequency signal). Each
   4   TCL Chip includes a frequency translator, comprising a down-convert and delay
   5   module to under-sample an input signal (e.g., high frequency RF signal) to produce
   6   an input sample of a down-converted image of said input signal, and to delay said
   7   input sample. Each TCL Chip also includes a filter, comprising at least a portion of
   8   said down-convert and delay module, at least one delay module to delay instances
   9   of an output signal, and an adder (e.g., operational amplifier with parallel resistor-
  10   capacitor feedback) to combine at least said delayed input sample with at least one
  11   of said delayed instances of said output signal to generate an instance of said
  12   output signal.
  13         60.      The down-convert and delay module under-samples (e.g., at a sample
  14   rate below the Nyquist rate) said input signal according to a control signal (e.g.,
  15   local oscillator (LO) signal), wherein a frequency of said control signal is equal to
  16   a frequency of said input signal plus or minus a frequency of said down-converted
  17   image, divided by n, where n represents a harmonic or sub-harmonic of said input
  18   signal.
  19         61.      ParkerVision has been damaged by the direct infringement of TCL
  20   and is suffering and will continue to suffer irreparable harm and damages as a
  21   result of this infringement.
  22         COUNT II – Infringement of United States Patent No. 6,266,518
  23         62.      The allegations set forth above are re-alleged and incorporated by
  24   reference as if they were set forth fully here.
  25         63.      TCL directly infringes (literally and/or under the doctrine of
  26   equivalents) the ‘518 patent by making, using, selling, offering for sale, and/or
  27   importing in/into the United States products covered by at least claim 67 of the
  28   ‘518 patent.

                                                  12
                                 COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 13 of 26 Page ID #:13



   1         64.    TCL products that infringe one or more claims of the ‘518 patent
   2   include, but are not limited to, the TCL Products and any other TCL audio/visual
   3   device that is capable of down-converting a higher-frequency signal to a lower-
   4   frequency signal as claimed in the ‘518 patent.
   5         65.    Each TCL Chip is/includes an apparatus for down-converting a carrier
   6   signal (e.g., high frequency RF signal) to a lower frequency signal (e.g., baseband
   7   signal). Each TCL Chip has a universal frequency down-converter (UFD),
   8   including a switch (e.g., transistor), an integrator (e.g., operational amplifier with
   9   parallel resistor-capacitor feedback) coupled to said switch, a pulse generator (e.g.,
  10   LO) coupled to said switch; and a reactive structure (e.g., active filter) coupled to
  11   said UFD.
  12         66.    The pulse generator (e.g., LO) outputs pulses (e.g., LO signal) to said
  13   switch at an aliasing rate that is determined according to a frequency of the carrier
  14   signal +/− a frequency of the lower frequency signal) divided by N.
  15         67.    The pulses have apertures (e.g., 25% duty cycle) and cause said
  16   switch to close and sample said carrier signal (e.g., high frequency RF signal).
  17   Energy is transferred from said carrier signal and integrated using said integrator
  18   (e.g., operational amplifier with parallel resistor-capacitor feedback) during
  19   apertures of said pulses, and said lower frequency signal (e.g., baseband signal) is
  20   generated from the transferred energy.
  21         68.    The energy is transferred to a load (e.g., resistor) during an off-time
  22   (e.g., when the switch is open).
  23         69.    ParkerVision has been damaged by the direct infringement of TCL,
  24   and is suffering and will continue to suffer irreparable harm and damages as a
  25   result of this infringement.
  26         COUNT III – Infringement of United States Patent No. 6,580,902
  27         70.    The allegations set forth above are re-alleged and incorporated by
  28   reference as if they were set forth fully here.

                                                  13
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 14 of 26 Page ID #:14



   1         71.    TCL directly infringes (literally and/or under the doctrine of
   2   equivalents) the ’902 patent by making, using, selling, offering for sale, and/or
   3   importing in/into the United States products covered by at least claim 1 of the ’902
   4   patent.
   5         72.    TCL products that infringe one or more claims of the ’902 patent
   6   include, but are not limited to, the TCL Products and any other TCL audio/visual
   7   device that is capable of down-converting a higher-frequency signal to a lower-
   8   frequency signal as claimed in the ’902 patent.
   9         73.    Each TCL Chip is/includes a circuit for down-converting an
  10   electromagnetic signal (e.g., high frequency RF signal) to a lower frequency signal.
  11   Each TCL Chip includes an energy transfer module having a switch module (e.g.,
  12   module with one or more transistors) and an energy storage module (e.g., module
  13   with one or more capacitors). The energy transfer module of the TCL Chip
  14   samples the electromagnetic signal at an energy transfer rate (e.g., LO rate with a
  15   25% duty cycle), according to an energy transfer signal (e.g., LO signal), to obtain
  16   sampled energy. The sampled energy is stored by said energy storage module (e.g.,
  17   module with one or more capacitors). A down-converted signal (e.g., baseband
  18   signal) is generated from the sampled energy.
  19         74.    The energy transfer module of each TCL Chip has transistors coupled
  20   together. The transistors have a common first port, a common second port, and a
  21   common control port. The electromagnetic signal is accepted at the common first
  22   port and the sampled energy is present at the common second port.
  23         75.    The common control port accepts the energy transfer signal, which
  24   has a control frequency that is substantially equal to said energy transfer rate.
  25         76.    Each of the transistors of the TCL Chip has a drain, a source, and a
  26   gate. The common first port couples together drains of the transistors, the common
  27   second port couples together sources of the transistors, and the common control
  28   port couples together gates of the transistors.

                                                 14
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 15 of 26 Page ID #:15



   1         77.    ParkerVision has been damaged by the direct infringement of TCL
   2   and is suffering and will continue to suffer irreparable harm and damages as a
   3   result of this infringement.
   4         COUNT IV - Infringement of United States Patent No. 7,110,444
   5         78.    The allegations set forth above are re-alleged and incorporated by
   6   reference as if they were set forth fully here.
   7         79.    TCL directly infringes (literally and/or under the doctrine of
   8   equivalents) the ’444 patent by making, using, selling, offering for sale, and/or
   9   importing in/into the United States products covered by at least claim 2 of the ‘444
  10   patent.
  11         80.    TCL products that infringe one or more claims of the ’444 patent
  12   include, but are not limited to, the TCL Products and any other TCL audio/visual
  13   device that is capable of down-converting a higher-frequency signal to a lower-
  14   frequency signal as claimed in the ’444 patent.
  15         81.    Each TCL Chip is/includes a wireless modem apparatus (e.g., a
  16   modulation/demodulation device providing bi-directional, over-the-air data
  17   transmission) having a receiver for frequency down-converting an input signal
  18   (e.g., high frequency RF signal). The receiver for frequency down-converting an
  19   input signal includes a first frequency down-conversion module to down-convert
  20   the input signal, wherein said first frequency down-conversion module down-
  21   converts said input signal according to a first control signal (e.g., LO signal) and
  22   outputs a first down-converted signal (e.g., baseband signal); a second frequency
  23   down-conversion module to down-convert said input signal, wherein said second
  24   frequency down-conversion module down-converts said input signal according to a
  25   second control signal (e.g., LO signal) and outputs a second down-converted signal
  26   (e.g., baseband signal); and a subtractor module (e.g., module with differential
  27   amplifier) that subtracts said second down-converted signal from said first down-
  28   converted signal and outputs a down-converted signal.

                                                  15
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 16 of 26 Page ID #:16



   1         82.    The first frequency down-conversion module under-samples (e.g., at a
   2   sample rate below the Nyquist rate) the input signal according to the first control
   3   signal, and the second frequency down-conversion module under-samples samples
   4   (e.g., at a sample rate below the Nyquist rate) the input signal according to said
   5   second control signal.
   6         83.    ParkerVision has been damaged by the direct infringement of TCL,
   7   and is suffering and will continue to suffer irreparable harm and damages as a
   8   result of this infringement.
   9          COUNT V - Infringement of United States Patent No. 7,292,835
  10         84.    The allegations set forth above are re-alleged and incorporated by
  11   reference as if they were set forth fully here.
  12         85.    TCL directly infringes the ’835 patent by making, using, selling,
  13   offering for sale, and/or importing in/into the United States products covered by at
  14   least claims 1 and 17 of the ’835 patent.
  15         86.    TCL products that infringe one or more claims of the ’835 patent
  16   include, but are not limited to, the TCL Products and any other TCL audio/visual
  17   device that is capable of down-converting a higher-frequency signal to a lower-
  18   frequency signal as claimed in the ’835 patent.
  19         87.    TCL Products enable users to watch live TV and on demand
  20   programming from their cable service providers over a wireless network.
  21   https://support.tclusa.com/televisions-setup-configurations/258975-how-to-
  22   connect-your-tcl-roku-tv-to-the-internet; https://www.tclusa.com/top-tv-apps. TCL
  23   Chips are configured to function/capable of functioning as wireless cable modems.
  24   For example, TCL Chips provide a wireless connection to cable services.
  25         88.    Each TCL Chip is/includes a cable modem (e.g., wireless modem for
  26   communicating with a cable television network) for down-converting an
  27   electromagnetic signal (e.g., a high frequency RF signal), having complex
  28   modulations (e.g., QAM)), to a lower frequency signal. The electromagnetic signal

                                                   16
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 17 of 26 Page ID #:17



   1   is transmitted by a wireless method to the cable modem.
   2         89.    Each TCL Chip has (a) an oscillator (e.g., LO) to generate an in-phase
   3   oscillating signal (e.g., in-phase LO signal), (b) a phase shifter (e.g., a flip-flop) to
   4   receive the in-phase oscillating signal and to create a quadrature-phase oscillating
   5   signal (e.g., quadrature-phase LO signal), (c) a first frequency down-conversion
   6   module (e.g., a first module that includes at least one switch and at least one
   7   capacitor) to receive the electromagnetic signal and the in-phase oscillating signal
   8   and (d) a second frequency down-conversion module (e.g., a second module that
   9   includes at least one switch and at least one capacitor) to receive the
  10   electromagnetic signal and the quadrature-phase oscillating signal.
  11         90.    The first frequency down-conversion module includes a first
  12   frequency translation module (e.g., a module having one or more switches) and a
  13   first storage module (e.g., a module having one or more capacitors). The first
  14   frequency translation module samples the electromagnetic signal at a rate (e.g., LO
  15   with a 25% duty cycle) that is a function of the in-phase oscillating signal, thereby
  16   creating a first sampled signal.
  17         91.    The second frequency down-conversion module includes a second
  18   frequency translation module (e.g., a module having one or more switches) and a
  19   second storage module (e.g., a module having one or more capacitors). The second
  20   frequency translation module samples the electromagnetic signal at a rate (e.g., LO
  21   rate with a 25% duty cycle) that is a function of the quadrature-phase oscillating
  22   signal, thereby creating a second sampled signal.
  23         92.    ParkerVision has been damaged by the direct infringement of TCL,
  24   and is suffering and will continue to suffer irreparable harm and damages as a
  25   result of this infringement.
  26         COUNT VI - Infringement of United States Patent No. 8,588,725
  27         93.    The allegations set forth above are re-alleged and incorporated by
  28   reference as if they were set forth fully here.

                                                   17
                                 COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 18 of 26 Page ID #:18



   1         94.    TCL directly infringes (literally and/or under the doctrine of
   2   equivalents) the ’725 patent by making, using, selling, offering for sale, and/or
   3   importing in/into the United States products covered by at least claim 1 of the ’725
   4   patent.
   5         95.    TCL products that infringe one or more claims of the ’725 patent
   6   include, but are not limited to, the TCL Products and any other TCL audio/visual
   7   device that is capable of down-converting a higher-frequency signal to a lower-
   8   frequency signal as claimed in the ’725 patent.
   9         96.    Each TCL Chip is/includes an apparatus for down-converting an
  10   electromagnetic signal (e.g., high frequency RF signal) to a lower frequency signal.
  11   Each TCL Chip has an aliasing module comprising a switching device (e.g.,
  12   transistor) and a storage module (e.g., one or more capacitors). The aliasing
  13   module receives as an input an RF information signal and provides as an output a
  14   down-converted signal. The switching device of the aliasing module receives as an
  15   input a control signal (e.g., LO signal) that controls a charging and discharging
  16   cycle of the storage module by controlling the switching device so that a portion of
  17   energy is transferred from the RF information signal to the storage module during a
  18   charging part of the cycle and a portion of the transferred energy is discharged
  19   during a discharging part of the cycle.
  20         97.    The control signal operates at an aliasing rate (e.g., LO rate with a
  21   25% duty cycle) selected so that energy of the RF information signal is sampled
  22   and applied to the storage module at a frequency that is equal to or less than twice
  23   the frequency of the RF information signal. The storage module generates the
  24   down-converted signal from the alternate charging and discharging applied to the
  25   storage module using the control signal.
  26         98.    ParkerVision has been damaged by the direct infringement of TCL,
  27   and is suffering and will continue to suffer irreparable harm and damages as a
  28   result of this infringement.

                                                  18
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 19 of 26 Page ID #:19



   1        COUNT VII - Infringement of United States Patent No. 8,660,513
   2         99.      The allegations set forth above are re-alleged and incorporated by
   3   reference as if they were set forth fully here.
   4         100. TCL directly infringes (literally and/or under the doctrine of
   5   equivalents) the ‘513 patent by making, using, selling, offering for sale, and/or
   6   importing in/into the United States products covered by at least claim 19 of the
   7   ’513 patent.
   8         101. TCL products that infringe one or more claims of the ‘513 patent
   9   include, but are not limited to, the TCL Products and any other TCL audio/visual
  10   device that is capable of down-converting a higher-frequency signal to a lower-
  11   frequency signal as claimed in the ’513 patent.
  12         102. Each TCL Chip is/includes a system for frequency down-converting a
  13   modulated carrier signal (e.g., a high frequency RF signal) to a lower frequency
  14   signal. Each TCL Chip has (a) a first switch (e.g., transistor), (b) a first control
  15   signal (e.g., LO signal) which comprises a sampling aperture (e.g., 25% duty
  16   cycle) with a specified frequency, and (c) a first energy storage element (e.g., one
  17   or more capacitors) that down-converts the modulated carrier signal according to
  18   the first control signal and outputs a down-converted in-phase signal portion of the
  19   modulated carrier signal.
  20         103. Each TCL Chip has (a) a second switch (e.g., transistor), (b) a second
  21   control signal (e.g., LO signal) which comprises a sampling aperture (e.g., 25%
  22   duty cycle) with a specified frequency, and (c) a second energy storage element
  23   (e.g., one or more capacitors) that down-converts the modulated carrier signal
  24   according to the second control signal and outputs a down-converted inverted in-
  25   phase signal portion of the modulated carrier signal.
  26         104. Each TCL Chip has a first differential amplifier circuit that combines
  27   the down-converted in-phase signal portion with the inverted in-phase signal
  28   portion and outputs a first channel down-converted differential in-phase signal.

                                                  19
                                 COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 20 of 26 Page ID #:20



   1         105. Each TCL Chip has (a) a third switch (e.g., transistor), (b) a third
   2   control signal (e.g., LO signal) which comprises a sampling aperture (e.g., 25%
   3   duty cycle) with a specified frequency, and (c) a third energy storage element (e.g.,
   4   one or more capacitors) that down-converts the modulated carrier signal according
   5   to the third control signal and outputs a down-converted quadrature-phase signal
   6   portion of the modulated carrier signal.
   7         106. Each TCL Chip has (a) a fourth switch (e.g., transistor), (b) a fourth
   8   aperture signal (e.g., LO signal), and (c) a fourth energy storage element (e.g., one
   9   or more capacitors) that down-converts the modulated carrier signal according to
  10   the fourth control signal and outputs a down-converted inverted quadrature-phase
  11   signal portion of the modulated carrier signal.
  12         107. Each TCL Chip has a second differential amplifier circuit that
  13   combines the down-converted quadrature-phase signal portion with the inverted
  14   quadrature-phase signal portion and outputs a second channel down-converted
  15   differential quadrature-phase signal.
  16         108. ParkerVision has been damaged by the direct infringement of TCL,
  17   and is suffering and will continue to suffer irreparable harm and damages as a
  18   result of this infringement.
  19        COUNT VIII – Infringement of United States Patent No. 9,118,528
  20         109. The allegations set forth above are re-alleged and incorporated by
  21   reference as if they were set forth fully here.
  22         110. TCL directly infringes (literally and/or under the doctrine of
  23   equivalents) the ’528 patent by making, using, selling, offering for sale, and/or
  24   importing in/into the United States products covered by at least claim 1 of the ’528
  25   patent.
  26         111. TCL products that infringe one or more claims of the ’528 patent
  27   include, but are not limited to, the TCL Products and any other TCL audio/visual
  28   device that is capable of down-converting a higher-frequency signal to a lower-

                                                  20
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 21 of 26 Page ID #:21



   1   frequency signal as claimed in the ’528 patent.
   2         112. Each TCL Chip is/includes a system for frequency down-converting a
   3   modulated carrier signal (e.g., high frequency RF signal) to a baseband signal.
   4   Each TCL Chip includes a first switch (e.g., transistor) coupled to a first control
   5   signal (e.g., LO signal) which comprises a sampling aperture (e.g., 25% duty
   6   cycle) with a specified frequency, wherein the first switch is on and a portion of
   7   energy that is distinguishable from noise is transferred from the modulated carrier
   8   signal (e.g., high frequency RF signal) as an output of said first switch during the
   9   sampling aperture of the first control signal.
  10         113. Each TCL Chip includes a first energy storage element (e.g., one or
  11   more capacitors) that stores the transferred energy from the modulated carrier
  12   signal and outputs a down-converted in-phase baseband signal portion of said
  13   modulated carrier signal.
  14         114. Each TCL Chip includes a second switch (e.g., transistor) coupled to a
  15   second control signal (e.g., LO signal) which comprises a sampling aperture (e.g.,
  16   25% duty cycle) with a specified frequency, wherein the second switch is on and a
  17   portion of energy that is distinguishable from noise is transferred from the
  18   modulated carrier signal (e.g., high frequency RF signal) as an output of said
  19   second switch during the sampling aperture of the second control signal.
  20         115. Each TCL Chip includes a second energy storage element (e.g., one or
  21   more capacitors) that stores the transferred energy from the modulated carrier
  22   signal and outputs a down-converted inverted in-phase baseband signal portion of
  23   said modulated carrier signal.
  24         116. The portions of transferred energy from each of the first and second
  25   switch are integrated over time to accumulate said portions of transferred energy
  26   from which said down-converted in-phase baseband signal portion and said down-
  27   converted inverted in-phase baseband signal portion are derived.
  28         117. Each TCL Chip includes a first differential amplifier circuit that

                                                 21
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 22 of 26 Page ID #:22



   1   combines said down-converted in-phase baseband signal portion with said down-
   2   converted inverted in-phase baseband signal portion and outputs a first channel
   3   down-converted differential in-phase baseband signal.
   4         118. ParkerVision has been damaged by the direct infringement of TCL,
   5   and is suffering and will continue to suffer irreparable harm and damages as a
   6   result of this infringement.
   7         COUNT IX - Infringement of United States Patent No. 9,246,736
   8         119. The allegations set forth above are re-alleged and incorporated by
   9   reference as if they were set forth fully here.
  10         120.    TCL directly infringes (literally and/or under the doctrine of
  11   equivalents) the ’736 patent by making, using, selling, offering for sale, and/or
  12   importing in/into the United States products covered by at least claim 1 of the ’736
  13   patent.
  14         121. TCL products that infringe one or more claims of the ’736 patent
  15   include, but are not limited to, the TCL Products and any other TCL audio/visual
  16   device that is capable of down-converting a higher-frequency signal to a lower-
  17   frequency signal as claimed in the ’736 patent.
  18         122. Each TCL Chip is/includes a system for frequency down-converting a
  19   modulated carrier signal (e.g., high frequency RF signal) to a demodulated
  20   baseband signal. Each TCL Chip has a first switch (e.g., transistor) coupled to a
  21   first control signal (e.g., LO signal) which comprises a first sampling aperture
  22   (e.g., 25% duty cycle) with a specified frequency, wherein the first switch is on
  23   during the first sampling aperture and wherein the first switch is off outside the
  24   first sampling aperture.
  25         123. Each TCL Chip has a first energy storage element (e.g., one or more
  26   capacitors), coupled to said first switch, that outputs a down-converted in-phase
  27   baseband signal portion of the modulated carrier signal.
  28         124. Each TCL Chip has a second switch (e.g., transistor) coupled to a

                                                  22
                                  COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 23 of 26 Page ID #:23



   1   second control signal (e.g., LO signal) which comprises a second sampling
   2   aperture (25% duty cycle) with a specified frequency, wherein the second switch is
   3   on during the second sampling aperture and wherein the first switch is off outside
   4   the second sampling aperture.
   5            125. Each TCL Chip has a second energy storage element (e.g., one or
   6   more capacitors), coupled to the second switch, that outputs a down-converted
   7   inverted in-phase baseband signal portion of the modulated carrier signal.
   8            126. The first and second control signals each control a charging and
   9   discharging cycle of their respective energy storage element so that for each switch
  10   a portion of energy from the modulated carrier signal is transferred to the
  11   respective energy storage element when the respective switch is on during the
  12   charging cycle, and a portion of previously transferred energy is discharged during
  13   the discharging cycle for each respective switch when the respective switch is off.
  14            127. For each respective energy storage element, the energy discharged
  15   during any given discharge cycle is not completely discharged, with the remaining
  16   undischarged energy from the given discharge cycle becoming an initial condition
  17   for a next charging cycle that begins immediately following the given discharge
  18   cycle.
  19            128. The down-converted in-phase baseband signal portion is derived from
  20   energy accumulated at the first energy storage element during both the charging
  21   and the discharging cycles for the first energy storage element. The down-
  22   converted inverted in-phase baseband signal portion is derived from energy
  23   accumulated at the second energy storage element during both the charging and the
  24   discharging cycles for the second energy storage element.
  25            129. Each TCL Chip has a first differential amplifier circuit that combines
  26   the down-converted in-phase baseband signal portion with the down-converted
  27   inverted in-phase baseband signal portion and outputs a first channel down-
  28   converted differential in-phase baseband signal.

                                                 23
                                 COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 24 of 26 Page ID #:24



   1         130. ParkerVision has been damaged by the direct infringement of TCL,
   2   and is suffering and will continue to suffer irreparable harm and damages as a
   3   result of this infringement.
   4         COUNT X - Infringement of United States Patent No. 9,444,673
   5         131. The allegations set forth above are re-alleged and incorporated by
   6   reference as if they were set forth fully here.
   7         132. TCL directly infringes (literally and/or under the doctrine of
   8   equivalents) the ’673 patent by making, using, selling, offering for sale, and/or
   9   importing in/into the United States products covered by at least claim 1 of the ’673
  10   patent.
  11         133. TCL products that infringe one or more claims of the ’673 patent
  12   include, but are not limited to, the TCL Products and any other TCL audio/visual
  13   device that is capable of down-converting a higher-frequency signal to a lower-
  14   frequency signal as claimed in the ’673 patent.
  15         134. Each TCL Chip is/includes an apparatus for down-converting an input
  16   modulated carrier signal (e.g., high frequency RF signal) to a demodulated
  17   baseband signal, wherein the modulated carrier signal has an amplitude variation, a
  18   phase variation, a frequency variation, or a combination thereof.
  19         135. Each TCL Chip has a frequency down-conversion module that has a
  20   switch (e.g., transistor), a capacitor coupled to said switch, and a pulse generator
  21   (e.g., LO) coupled to the switch. The pulse generator outputs pulses to the switch
  22   at a rate (e.g., LO rate with a 25% duty cycle) that is a function of a frequency of
  23   the modulated carrier signal and a frequency of the demodulated baseband signal
  24   determined according to: (the frequency of the modulated carrier signal +/− a
  25   frequency of the demodulated baseband signal) divided by N, where N is any
  26   integer including 1.
  27         136. The pulses have apertures and the pulses cause the switch to open
  28   outside of the apertures and cause the switch to close and sample the modulated

                                                  24
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 25 of 26 Page ID #:25



   1   carrier signal during the apertures by transferring energy from the modulated
   2   carrier signal and accumulating the transferred energy in the capacitor each time
   3   the switch is closed.
   4         137. Some of the previously accumulated energy is discharged from the
   5   capacitor into load circuitry (e.g., a resistor and/or differential amplifier) each time
   6   said switch is open. The demodulated baseband signal is generated from (a) the
   7   accumulating of the energy transferred to the capacitor each time the switch is
   8   closed and (b) the discharging of the some of the previously accumulated energy
   9   into the load circuitry each time the switch is opened.
  10         138. ParkerVision has been damaged by the direct infringement of TCL,
  11   and is suffering and will continue to suffer irreparable harm and damages as a
  12   result of this infringement.
  13                                    JURY DEMANDED
  14         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, ParkerVision
  15   hereby requests a trial by jury on all issues so triable.
  16                                   PRAYER FOR RELIEF
  17         WHEREFORE, ParkerVision respectfully requests that the Court enter
  18   judgment in its favor and against TCL as follows:
  19         a.     finding that TCL directly infringes one or more claims of each of the
  20                patents-in-suit;
  21         b.     awarding ParkerVision damages under 35 U.S.C. § 284, or otherwise
  22                permitted by law, including supplemental damages for any continued
  23                post-verdict infringement;
  24         c.     awarding ParkerVision pre-judgment and post-judgment interest on
  25                the damages award and costs;
  26         d.     awarding cost of this action (including all disbursements) and attorney
  27                fees pursuant to 35 U.S.C. § 285, or as otherwise permitted by the
  28                law; and

                                                  25
                                COMPLAINT FOR PATENT INFRINGEMENT
Case 5:20-cv-01030-GW-SHK Document 1 Filed 05/14/20 Page 26 of 26 Page ID #:26



   1         e.   awarding such other costs and further relief that the Court determines
   2              to be just and equitable.
   3   Dated:     May 14, 2020                GOLDBERG SEGALLA LLP
   4
   5                                   By: /s/ Peter J. Woo
   6                                       Peter J. Woo (SBN 306083)
                                             pwoo@goldbergsegalla.com
   7                                       David Y. Choi (SBN 263917)
   8                                         dchoi@goldbergsegalla.com
                                           777 S. Figueroa Street, Suite 2000
   9                                       Los Angeles, CA 90017
  10                                       Telephone: (213) 415-7200
  11                                          Of counsel:
  12
                                              Ronald M. Daignault
  13                                          rdaignault@goldbergsegalla.com
  14                                          Chandran B. Iyer
                                              cbiyer@goldbergsegalla.com
  15                                          Jason Charkow
  16                                          jcharkow@goldbergsegalla.com
                                              711 Third Avenue, Suite 1900
  17                                          New York, New York 10017
  18                                          Telephone: (646) 292-8700
  19                                          Stephanie Mandir
  20                                          smandir@goldbergsegalla.com
                                              11921 Freedom Drive, 5th Floor
  21
                                              Reston, Virginia 20190
  22                                          Telephone: (646) 292-8700
  23
                                              Attorneys for Plaintiff Parkervision, Inc.
  24
  25
  26
  27
  28

                                                26
                             COMPLAINT FOR PATENT INFRINGEMENT
